Case 15-19472        Doc 43     Filed 12/31/18     Entered 12/31/18 17:15:00          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 19472
         Samuel Arthur Alberto
         Ann Marie Alberto
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/03/2015.

         2) The plan was confirmed on 08/10/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/10/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/01/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $10,298.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-19472             Doc 43   Filed 12/31/18    Entered 12/31/18 17:15:00                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $33,432.00
           Less amount refunded to debtor                        $1,216.87

 NET RECEIPTS:                                                                                     $32,215.13


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,800.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,313.05
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,113.05

 Attorney fees paid and disclosed by debtor:                   $200.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACL Laboratories                  Unsecured          58.00         59.42            59.42          59.42       0.00
 American Resorts Inc              Secured             0.00           NA               NA            0.00       0.00
 Americredit Financial Ser Inc     Unsecured            NA         163.26           163.26        163.26        0.00
 Americredit Financial Ser Inc     Secured        8,010.00       8,010.00         8,010.00      8,010.00     432.80
 Becket & Lee                      Unsecured         990.00      1,035.97         1,035.97      1,035.97        0.00
 Becket & Lee                      Unsecured      1,937.00       1,997.59         1,997.59      1,997.59        0.00
 Capital One Bank                  Unsecured         517.00        518.48           518.48        518.48        0.00
 Capital One Bank                  Unsecured      1,464.00       1,514.24         1,514.24      1,514.24        0.00
 Capital One Bank                  Unsecured           0.00        527.78           527.78        527.78        0.00
 Capital One Bank USA NA           Unsecured         464.00           NA               NA            0.00       0.00
 Cenlar Federal Savings Bank       Secured        3,852.00       3,852.00         3,852.00      3,852.00        0.00
 Cenlar Federal Savings Bank       Secured      176,852.00    174,373.00       174,373.00            0.00       0.00
 Chase Auto                        Unsecured      1,200.00            NA               NA            0.00       0.00
 Great BANK                        Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Bell Telephone Company   Unsecured         542.00        442.43           442.43        442.43        0.00
 Marcin Trebunia                   Unsecured           0.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates     Unsecured      5,849.00       6,190.46         6,190.46      6,190.46        0.00
 Portfolio Recovery Associates     Unsecured          84.00        121.42           121.42        121.42        0.00
 Quantum3 Group                    Unsecured      1,222.00       1,370.81         1,370.81      1,370.81        0.00
 Sprint Corp                       Unsecured         844.00        865.42           865.42        865.42        0.00
 Synergy Partners Credit Union     Unsecured      3,975.00            NA               NA            0.00       0.00
 Synergy Partners Credit Union     Unsecured      4,386.00            NA               NA            0.00       0.00
 Timothy Schroedle                 Unsecured           0.00           NA               NA            0.00       0.00
 US Cellular                       Unsecured         158.00           NA               NA            0.00       0.00
 Vision Financial Servi            Unsecured         115.00           NA               NA            0.00       0.00
 Westgate Lakes                    Secured        4,700.00       3,463.61         3,463.61           0.00       0.00
 Westgate Lakes                    Secured             0.00      1,277.27         1,277.27           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-19472        Doc 43      Filed 12/31/18     Entered 12/31/18 17:15:00             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $174,373.00              $0.00             $0.00
       Mortgage Arrearage                                 $3,852.00          $3,852.00             $0.00
       Debt Secured by Vehicle                            $8,010.00          $8,010.00           $432.80
       All Other Secured                                  $4,740.88              $0.00             $0.00
 TOTAL SECURED:                                         $190,975.88         $11,862.00           $432.80

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,807.28         $14,807.28              $0.00


 Disbursements:

         Expenses of Administration                             $5,113.05
         Disbursements to Creditors                            $27,102.08

 TOTAL DISBURSEMENTS :                                                                     $32,215.13


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
